DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species IV in the reply filed on 9/7/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-6 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/21.
Claim Objections
Claims 1-3 and 8-10 are objected to because of the following informalities:  
In claim 1, lines 24-42 need to be cancelled to remove the non-elected species. 
In claim 1, line 43 "alternatively," should be changed to --wherein-- to correct for the elected species. 
In claim 2, line 5 “temporary storage of medicine,” which should be --temporary storage of the medicine-- to correct antecedent basis. 
In claim 2, line 10 "male buckling piece (315); the male buckling piece (315) buckles" should be changed to --male buckling piece (315); and the male buckling piece (315) buckles-- to correct a grammar error. 
In claim 3, line 1 "device of claim 2, wherein a flexible" should be changed to --device of claim 2, further comprises a flexible-- to further limit the claim. 
In claim 3, lines 8-9 "the core rod (53); a rubber gasket ring (316)" should be changed to --the core rod (53); and a rubber gasket ring (316)-- to correct a grammatical error. 
In claim 8, line 6 "plate (2492); another end of the liquid suction rod" should be changed to --plate (2492); and another end of the liquid suction rod-- to correct a grammatical error. 
In claim 10, line 1 "wherein also comprising" should be changed to --further comprising-- to further limit the claim. 
In claim 10, line 3 "power cables (43) disposed" should be --power cables (43) are disposed-- to correct a grammatical error.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 6 the term "can" can be defined as provide possibility, therefore, it is unclear if the medicine can or cannot pass through as being claimed. Examiner suggests changing “can” to --is configured to--.
 In claim 7, the limitation “one end of the liquid suction body (249) is configured to be inserted into the liquid storage container (247), and another end of the liquid suction body (249)” in lines 8-11 is a repetition of lines 46-49 in claim 1, it is unclear if the one end of the suction body and the another end of the suction body in claim 7 are the same or different than the ends of the suction body claimed in claim 1, lines 46-49. 
All remaining claims are rejected based on their dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over You (8932198), Blanche (11123577), McDonnell (2019/0083671), and Whitby (2002/0159916).

    PNG
    media_image1.png
    347
    441
    media_image1.png
    Greyscale

Annotated fig 2I of You.
With respect to claim 1, You discloses a medicine application device (fig 2E), comprising a vapor supply device (2, fig 2E), at least one ultrasonic massage mechanism (1,fig 2E), a supply pipe (3, fig 2E) wherein, the ultrasonic massage mechanism comprises a shell (11, fig 2E), a base panel (see annotated fig 2I of You) having massage projections (see annotated fig 2I of You), and an electrical ultrasonic vibration element (14, fig 2I); the base panel is mounted at a bottom part of the shell (located on a far end and depending on the orientation of the massage device the base panel will be on the bottom); the electrical ultrasonic vibration element is mounted on the base panel (see location of 14 in fig 2F); the massage projections make high frequency ultrasonic vibration to perform massage when driven by the electrical ultrasonic vibration element (see col 13, lines 10-11); the electrical ultrasonic vibration element is a high frequency vibrating motor (vibrator 14 vibrates at a frequency where a high frequency as claimed is relative so the vibrator of You is cable of performing the function), the supply device comprises a housing (enclosure of 2 in fig 2G houses all the components of the device) and a supply device (61, 6, 7, fig 2G); the supply device is connected with the ultrasonic massage mechanism via the supply pipe to supply steam to the ultrasonic massage mechanism (see col14, lines 46-50); a plurality of release holes (110, fig 2I) are provided on the base panel to release vapors (steam outlets; see col 14, lines 4-
However, Blanche teaches a power cable (142, fig 1), a control panel (140, fig 8), and a circuit board (136, fig 7), wherein the control panel is provided on a surface of the housing (buttons for controlling the device; see col 4, lines 49-50); the circuit board is mounted inside the housing (see location in exploded view in fig 7); and the control panel and the circuit board are electrically connected (see wires to circuit board from element 140 in fig 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vapor device of You to include the circuitry as taught by Blanche so as to electrically connect all elements of the device.
Note one of ordinary skill would connect the circuitry the same after the modification by Blanche the medicine supply device is electrically connected with the circuit board the electrical ultrasonic vibration element is electrically connected with the circuit board via the power cables (see cables (wires behind element 134, fig 7) and vibration (118, fig 8) connected in fig 8 to the circuit board of Blanche).
The modified You lacks medicine supplied by the vapor device.
 However, McDonnell teaches a device (fig 1) with a humidifier (10, fig 7) which includes a booster fan (78, fig 7) and aromatherapy pad (90, fig 7) which is an alternative medicine to promote healing (see [0003], lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the humidifier of the modified 
Further, the modified You discloses a medicine supply device (aromatherapy pad of  McDonnell), but lacks the medicine supply device comprises an electrical heating ring and a liquid suction body.
However, Whitby teaches a device (Abstract, lines 3-7) with an electrical heating ring (3a, fig 1), a liquid suction body (8a, fig 1),wherein one end of the liquid suction body is configured to be inserted into a liquid storage container (2a, fig 1; end of 8a is in the liquid; see [0028], lines 9-11), and another end of the liquid suction body is configured to be sleeved within 20the electrical heating ring (see location of 8a connected with 3a in fig 1), so that the electrical heating ring volatilizes the liquid to give out molecules (see [0029], lines 16-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the medicine supply device of the modified You with the heating ring, suction body, and related circuitry as taught by Whitby so as to provide a well-known volatizing device to vaporize a liquid.
With respect to claim 7, the modified You shows a liquid adding inlet (850, fig 2C of You) connected with the liquid storage container is provided on the housing (see location on housing in fig 2C of You); the liquid adding inlet  is provided with a cap (85, fig 2C of You); a piping port (20, fig 2H of You) is correspondingly provided in the housing at a position above the electrical heating ring; the booster fan is provided inside the housing at a position between the electrical heating ring and the piping port (after the modification by McDonnell and Whitby one of ordinary skill would know where to position the fan and ring); the piping port is connected with the ultrasonic massage mechanism through the medicine supply pipe (see .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of  Blanche, McDonnell, and Whitby as applied to claim 7 above, and further in view of Schultz (2975464).
With respect to claim 8, the modified You shows the liquid suction body comprises a liquid suction rod (8a, fig 1 of Whitby) one end of the liquid suction rod is configured to be inserted into the liquid storage container (see location in fig 1 and also claim 1 above) and another end of the liquid suction rod is configured to be sleeved within the electrical heating ring (see location in fig 1 and claim 1 above) but lacks a liquid suction plate.
However, Schultz teaches a liquid suction plate (60, fig 3) attached to a suction rod (59, fig 3) in a liquid storage container (c, fig 3; note the suction plate is not submerged in the liquid when upright but when inverted the plate is soaked in liquid, see col. 3, lines 19-21).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the medicine supply device to include a suction plate as taught by Schultz so as to provide additional suction of the liquid to be volatized by providing the wick material of the suction rod to have more surface area that can soak up more liquid. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of McDonnel, Whitby as applied to claim 1 above, and further in view of Royston (2019/0148036).

However Royston teaches a pipe jacket (24, fig 16) with wire (28, fig 16) and tubing (26, fig 16) encased.
Therefore it would have been obvious to one of ordinary skill in the art to have modified the cables and pipe of the modified You to be encased in a pipe jacket as taught by Royston so as to keep all wires and tubing in one concise location.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Talish (5730705), Babaev (6478754), and Somers (D733321) are cited to show additional ultrasonic treatment devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785